Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Chae publication.
Then Vladimerou and Yokota publications are introduced to combine with Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, in order to cure the gaps that Chae has in disclosing the claimed invention.
Chae is analogous with the claimed invention in that it relates to a plurality of vehicles cruising in a group relative to a target vehicle.  Vladimerou is analogous with the claimed invention in that it relates to inter-vehicle distance control.  Yokota is analogous with the claimed invention in that it relates to inter-vehicle distance control and vehicle passing.  
However, the prior art does not teach, or suggest every element of independent claims 1, 7, and 13. As such, a person skilled in the art would not modify Chae in view of Vladimerou and further in view of Yokota, or any other combination thereof, to provide the method for obtaining traffic sensor information indicative of a traffic density in proximity to the target vehicle;
wherein the one or more historical data points of vehicle state and vehicle location pairs are selected from historical data points within a distance of the target vehicle.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for obtaining traffic sensor information indicative of a traffic density in proximity to the target vehicle;
wherein the one or more historical data points of vehicle state and vehicle location pairs are selected from historical data points within a distance of the target vehicle.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661    

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661